     Case 1:20-cr-00105-DAD-BAM Document 11 Filed 09/18/20 Page 1 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    JOEL ZARATE GONZALEZ
7
8                                       IN THE UNITED STATES DISTRICT COURT
9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                         No. 1:20-cr-00105-DAD-BAM
12                          Plaintiff,                 STIPULATION TO CONTINUE STATUS
                                                       CONFERENCE; ORDER
13               v.
14    JOEL ZARATE GONZALEZ,                            DATE: September 28, 2020
                                                       TIME: 1:00 p.m.
15                          Defendant.                 COURT: Hon. Barbara A. McAuliffe
16
17
18             IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the Status Conference scheduled for September 28, 2020 may be continued until
20   October 26, 2020, at 1:00 p.m. before the Honorable Barbara A. McAuliffe. The United States
21   has produced approximately 415 pages of discovery to defense counsel. Defense counsel has
22   further investigation to perform.
23   //
24   //
25   //
26   //
27   //
28   //


                                                         1
     Zarate Gonzalez – Stipulation to Continue
     Case 1:20-cr-00105-DAD-BAM Document 11 Filed 09/18/20 Page 2 of 3


1              The parties agree that time under the Speedy Trial Act shall be excluded through October
2    26, 2020, in the interests of justice, including the need for effective defense preparation and
3    investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties
4    further agree that the ends of justice served by taking this action outweigh the best interest of the
5    public and the defendant in a speedy trial.
6              IT IS SO STIPULATED.
7
8     Dated: September 18, 2020
                                                           /s/ Jaya C. Gupta
9                                                          JAYA C. GUPTA
10                                                         Assistant Federal Defender
                                                           Counsel for Defendant Joel Zarate Gonzalez
11
12    Dated: September 18, 2020
                                                           /s/ Laura D. Withers
13                                                         LAURA D. WITHERS
                                                           Assistant United States Attorney
14                                                         Counsel for Plaintiff
15                                                         United States of America

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
     Zarate Gonzalez – Stipulation to Continue
     Case 1:20-cr-00105-DAD-BAM Document 11 Filed 09/18/20 Page 3 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    JOEL ZARATE GONZALEZ
7
8                                       IN THE UNITED STATES DISTRICT COURT
9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                         No. 1:20-cr-00105-DAD-BAM
12                          Plaintiff,                 ORDER
13               v.
14    JOEL ZARATE GONZALEZ,
                Defendant.
15
16
17
18
19             Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
20   for September 28, 2020 regarding is continued until October 26, 2020, at 1:00 p.m., before
21   Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18 U.S.C. §§
22   3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
23   IT IS SO ORDERED.
24
          Dated:         September 18, 2020                      /s/ Barbara   A. McAuliffe        _
25                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                         1
     Zarate Gonzalez – Stipulation to Continue
